
	
		I
		111th CONGRESS
		2d Session
		H. R. 5738
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2010
			Mr. Rahall (for
			 himself, Mr. Mollohan,
			 Mr. Rogers of Kentucky,
			 Mr. Thompson of Mississippi, and
			 Mrs. Capito) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to carry out a pilot program to reduce the amount of processed food served each
		  day under the school breakfast program or school lunch
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 School Enhancement of Talented
			 Students Act or the School EATS Act.
		2.FindingCongress finds the following:
			(1)According to the Secretary of Agriculture,
			 in the school year beginning July 2007, the school lunch program under the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the
			 school breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771
			 et seq.) provided more than 31 million lunches and more than 10 million
			 breakfasts.
			(2)The calories and
			 nutrients consumed at school and school-related activities are an important
			 component of dietary intake of all school-age children, and for most students,
			 comprise of over half of daily caloric intake.
			(3)Commercially
			 prepared products, including processed commodities, account for 40 percent of
			 the available lunch entrees and were major sources of fat, sodium and calories
			 in lunches.
			(4)Childhood obesity
			 rates have tripled among kids ages 12 to 19 since 1980, with one-third of
			 America’s youth now overweight or obese; impacting students in school, the
			 readiness of the military, and rising health care costs.
			(5)Recently, States like West Virginia, have
			 sought to exceed school meal guidelines set forth by Secretary of Agriculture
			 by decreasing the amount of fat and sodium served and increasing the servings
			 of fruits and vegetables.
			(6)The Dietary
			 Guidelines for Americans published in June 2010 under section 301 of the
			 National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341)
			 recommends that Americans improve nutrition literacy and cooking skills, and
			 learn to prepare foods; schools have the opportunity to do the same for
			 children.
			3.School EATS Grant
			 ProgramSection 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by
			 adding at the end the following:
			
				(j)School EATS
				Grant Program
					(1)In
				generalFrom the amounts
				appropriated under paragraph (10), the Secretary shall award grants, on a
				competitive basis, to eligible entities for the purpose of carrying out a
				program to reduce the amount of processed food served each day under the school
				lunch program established under this Act and the school breakfast program
				established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C.
				1773).
					(2)Deadline for
				awardsThe Secretary shall award grants under this subsection not
				later than 90 days after the date funds are appropriated under paragraph (10)
				for each fiscal year.
					(3)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority to
				eligible entities—
						(A)in which at least
				50 percent of the students enrolled in schools under the jurisdiction of such
				eligible entities are eligible for free or reduced price meals; and
						(B)located in a State in which the adult
				obesity rate, as determined by the Centers for Disease Control and Prevention,
				is not less than 30 percent and the child obesity rate, Centers for Disease
				Control and Prevention, is more than 30 percent.
						(4)ApplicationIn
				order to receive a grant under this subsection, an eligible entity shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
					(5)Uses of
				funds
						(A)Required
				usesAn eligible entity receiving grant funds under this
				subsection shall use such funds to serve healthy, unprocessed foods under the
				school lunch program established under this Act and the school breakfast
				program established under section 4 of the Child Nutrition Act of 1966 (42
				U.S.C. 1773) by—
							(i)procuring such
				foods;
							(ii)training food
				service staff at such schools to prepare such foods; and
							(iii)purchasing
				equipment required to prepare such foods.
							(B)Limited
				usesThe Secretary shall determine the percentage of funds an
				eligible entity receives under this subsection that may be used by the entity
				for administrative costs.
						(6)Technical
				assistanceThe Secretary shall provide technical assistance on
				the procurement of healthy, unprocessed foods to each eligible entity receiving
				a grant under this Act.
					(7)Waiver of weight
				and quality requirementsDuring the period an eligible entity is
				carrying out the program described in this subsection with grant funds received
				under this subsection, the Secretary shall waive with respect to any foods
				offered or served under the program, any weight or quantity requirements under
				this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) with
				respect to foods served or offered under the school lunch program under this
				Act or the school breakfast program under section 4 of the Child Nutrition Act
				of 1966 (42 U.S.C. 1773).
					(8)Reporting
				requirementsEach eligible entity receiving a grant under this
				section, not later than 90 days after the end of the first full school year the
				eligible entity receives such grant funds, shall prepare and submit to the
				Secretary a report on the program carried out with such funds, which shall
				include—
						(A)the percentage of unprocessed foods served
				under the program;
						(B)the number and percentage of students that
				participated in the program;
						(C)the health outcomes of such
				students—
							(i)as
				measured by a survey of student responses that reflect eating habits of such
				students; or
							(ii)other measures
				determined necessary by the Secretary to accurately reflect the health of such
				students; and
							(D)a complete budget breakdown of how such
				funds were used.
						(9)DefinitionFor
				purposes of this subsection, the term eligible entity
				means—
						(A)a State
				educational agency;
						(B)a local
				educational agency; or
						(C)a school food
				authority.
						(10)Authorization
				of appropriationsThere are authorized to be appropriated
				$8,000,000 to carry out this subsection for each of fiscal years 2011 through
				2014.
					.
		
